Citation Nr: 0105930	
Decision Date: 02/28/01    Archive Date: 03/02/01	

DOCKET NO.  96-27 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound of the left calf with damage to 
Muscle Group XI.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound of the abdomen with colostomy 
and bowel resection.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a gunshot wound of the abdomen involving Muscle 
Group XIV.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Appellant and his Father


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The regional office (RO) has only recognized that veteran had 
active service from January 1967 to January 1971 and from 
June 1971 to July 1977.  However, he has submitted a report 
of separation for a period of active duty for training from 
July to November 1964.  That report shows he was released to 
enlist in the regular army. The report of separation for the 
period from January 1967 to January 1971 reflects some two 
years and eleven months of prior active service, and his 
final report of separation reflects over 12 years and 7 
months of active service.  His awards include the Purple 
Heart Medal and the Combat Infantryman's Badge, apparently 
awarded during the January 1967-January 1971 period.  Entries 
on various reports of separation reflect that he served in 
the Republic of Vietnam from July 1965 to January 1966; March 
1967 to August 1968; September 1968 to September 1969; and 
March to July 1970.

By rating action dated in April 1988 the Department of 
Veterans Affairs (VA) granted service connection for 
residuals of a gunshot wound of the abdomen with 
postoperative colostomy and bowel resection and scars, 
residuals of a gunshot wound of the abdomen involving Muscle 
Group XIV, each rated no percent, effective October 19, 1987, 
the date of receipt of the veteran's original claim.

In September 1995 the veteran submitted a claim for increased 
ratings for the gunshot wound residuals.  In a December 1995 
rating action the regional office confirmed the prior 
evaluations for the gunshot wound residuals.  The veteran 
appealed from those decisions.  In a March 1998 rating action 
the regional office granted service connection for residuals 
of a gunshot wound of the left lower leg and rated it as 
10 percent disabling, effective from September 27, 1995, date 
of receipt of reopened claim.  The veteran appealed for a 
higher evaluation for that disability.

In a September 1998 rating action, the effective date for the 
grant of service connection for residuals of a gunshot wound 
of the left lower leg (calf) was changed to October 19, 1987.  
Service connection for residuals of a gunshot wound of the 
left thigh was granted with an evaluation of no percent, 
effective October 19, 1987.  The evaluation for the gunshot 
wound residuals of the abdomen with reversed colostomy and 
bowel resection was increased to 10 percent, effective 
September 27, 1995.  The listed issues are now before the 
Board for appellate consideration.  The veteran has not 
questioned the rating assigned for the left thigh wound and 
that issue is not on appeal.  Holland v. Brown, 124 F.3d 42 
(1997). 


REMAND

The veteran's service medical records reflect that when he 
was seen in May 1977 it was noted that he had previously 
sustained a gunshot wound of the abdomen that necessitated a 
colostomy.  Surgical scars were present.  There were normal 
bowel sounds and no tenderness.  The actual records of his 
treatment for the gunshot wound of the abdomen, including the 
colostomy, are not included in his service medical records.  
The veteran's service medical records also make reference to 
a prior wound of the left leg, but no actual records of his 
treatment for those wounds are currently in the file.  

The veteran's initial claim for service connection for 
residuals of the gunshot wounds sustained in service was 
submitted in October 1987.

The veteran was afforded a VA examination in January 1988.  
He indicated that in 1965 while in Vietnam he had been shot 
in the abdomen and left leg and hospitalized at a hospital in 
Japan for one and one half years.  During his hospitalization 
he had had a right colostomy.  That examination report states 
that the colostomy had been closed at the Great Lakes Naval 
Hospital in "1979".  This is obviously incorrect since the 
veteran was not on active duty at that time and he could not 
have served on active duty from 1965 to 1977 with an open 
colostomy.  The veteran had various complaints including 
vomiting and an excess amount of acid and cramps in the 
epigastrium.  Various findings were recorded on the 
examination.

During the course of a hearing conducted at the regional 
office in December 1996 the veteran's father related that the 
veteran had initially been hospitalized at a hospital in 
Japan, apparently at Camp Zama, and had been transferred to a 
hospital at Clark Air Force Base in the Philippines.  From 
there, he was sent to the Naval Hospital at Great Lakes.  

The record reflects that service medical records of the 
veteran were initially sent to the regional office by the 
National Personnel Records Center in November 1987.  The 
records primarily consisted of records of the veteran's 
treatment from 1971 to 1977 and, as noted previously, did not 
include any records of his actual treatment for the gunshot 
wound of the abdomen, including the colostomy or the left leg 
wounds.  

The record discloses that in August 1996 the regional office 
asked the National Personnel Records Center to conduct a 
search for any additional service medical records of the 
veteran and in December 1996 that center advised that no 
additional medical records had been located.  However, the 
request only covered the veteran's active duty from July 1974 
to July 1977.  The record does not indicate that the regional 
office has made any specific requests for records reflecting 
the veteran's hospitalizations for his gunshot wounds.  In 
this regard, the record discloses that although the veteran 
served with the U.S. Army, his hospitalization in the 
Philippines was an Air Force hospital and the hospital at 
Great Lakes is a Naval Hospital.  

In July 1997 the regional office requested the veteran's 
military personnel file.  In September 1997 the National 
Personnel Records Center advised the regional office that the 
records needed to answer its inquiry had been charged out and 
could not be located.  That center indicated that its files 
had been flagged and a further response would be made when 
the records were returned to the file.  However, there does 
not appear to have been any further attempt to obtain the 
service personnel records of the veteran.  

The VA has a duty to assist a veteran with regard to his 
claims.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096-98, (2000) (to be codified at 
38 U.S.C. §§ 5103 and 5103A).  This includes obtaining all 
relevant service medical records and personnel records.  In 
the case of gunshot wounds it is particularly important to 
get records of the original injury and any subsequent periods 
of total incapacity since those factors are essential 
considerations in the ratings of such conditions.  38 C.F.R. 
§ 4.41.  On the basis of the present record, the Board is of 
the opinion that additional information would be desirable 
and the case is REMANDED for the following action:

1.  The regional office should contact 
the service department for a definitive 
search for all service medical records of 
the veteran and service personnel records 
pertaining to his all of his periods of 
active duty and his period of active duty 
for training.  The National Personnel 
Records Center does not include clinical 
records from periods of hospitalization 
at military hospitals with the service 
medical records of an individual.  
Instead, those records are filed by year 
and place of treatment.  Therefore, the 
RO should request a more detailed account 
from the veteran as to the exact dates 
and locations of all military medical 
facilities where he received treatment 
after he was wounded.  Regardless of 
whether the veteran is able to provide 
additional details, the RO should request 
that NPRC conduct separate searches for 
all hospital clinical records, including 
records of the veteran's hospitalization 
in Vietnam, in Japan, at the Clark Air 
Force Base Hospital, Philippines and at 
the Great Lakes Naval Hospital based on 
the information currently available.  In 
this regard, the Board would note that it 
is extremely unlikely that the veteran 
was wounded in January 1965, as he now 
recalls, since he was not in Vietnam at 
the time.  The Board would further note 
that one period of Vietnam service ended, 
apparently prematurely, in January 1966.  
Any service medical, service personnel 
and hospital clinical records obtained 
should be included with the claims file.

2.  The veteran's claims should then be 
reviewed by the regional office.  If the 
determination regarding any of the 
matters on appeal remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond. 

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




